Citation Nr: 0939218	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  06-31 910A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
right knee medial meniscal tear, status post arthroscopic 
repair. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Benjamin Diliberto, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1986 to 
February 1995.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado, that denied the benefit sought on appeal.  
The Veteran appealed that decision and the case was referred 
to the Board for appellate review.  

The March 2005 rating decision also granted entitlement to 
service connection for hypertension, rhinitis and sinusitis 
and denied service connection for residuals, fractured distal 
tuft of the right index finger.  The Veteran indicated 
disagreement with all determinations of the rating decision 
in his October 2005 Notice of Disagreement.  A Statement of 
the Case (SOC) was issued in September 2006, but in the 
Veteran's October 2006 Substantive Appeal (VA Form 9) the 
Veteran addressed only the 10 percent rating for his right 
knee.  Absent a Notice of Disagreement, a Statement of the 
Case, and a Substantive Appeal, the Board does not have 
jurisdiction of the other determinations from the March 2005 
rating decision.  Hazan v. Gober, 10 Vet. App. 511 (1997); 
Bernard v. Brown, 4 Vet. App. 384 (1994); Rowell v. Principi, 
4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993). 


FINDING OF FACT

The Veteran's right knee medial meniscal tear, status post 
arthroscopic repair, is manifested by painful and slightly 
limited leg flexion, but is not shown to be productive of 
limitation of flexion to 45 degrees or limitation of 
extension to 15 degrees. 




CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for the Veteran's right knee medial meniscal tear, status 
post arthroscopic repair, have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.59, 4.71, 4.71a, Diagnostic Codes 
5260, 5261 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and 
"duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  The notification obligation in this case was met by 
way of letters from the RO to the Veteran dated August 2004, 
November 2004, March 2006, November 2006 and June 2007.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance on the content of the notice 
that is required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  Vazquez-Flores, however, was limited to claims 
involving increased ratings, and is not applicable to claims, 
such as the one in this matter, involving an appeal of the 
initial rating assigned following a grant of service 
connection.  Moreover, the Court has held that in a claim for 
an increased initial evaluation after the claim for service 
connection has been substantiated and allowed, as is the 
situation in this case, further notice is not required.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances of this case.  In 
addition, the Veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide this appeal 
and have not argued that any errors or deficiencies in the 
accomplishment of the duty to notify or the duty to assist 
have prejudiced the Veteran in the adjudication of his 
appeal.  Therefore, the Board finds that the RO has satisfied 
the duty to notify and the duty to assist and will proceed to 
the merits of the Veteran's appeal.

The Veteran contends that the current rating evaluation 
assigned for his right knee medial meniscal tear, status post 
arthroscopic repair, does not accurately reflect the severity 
of that condition.  The Veteran initially claimed entitlement 
to service connection for this condition in June 2004.  In 
March 2005 the RO issued a rating decision granting service 
connection and assigning a 10 percent rating, effective from 
June 30, 2004, the day the Veteran submitted his claim for 
service connection.  The Veteran submitted a Notice of 
Disagreement (NOD) with that rating decision in October 2005.  
A Statement of the Case (SOC) was issued in September 2006 
and the Veteran filed a Substantive Appeal (VA Form 9) in 
October 2006.  Also in October 2006 the Veteran filed for a 
temporary 100 percent rating under 38 C.F.R. § 4.30 for 
surgery on his right knee.  A January 2007 rating decision 
granted a temporary 100 percent rating effective from 
September 21, 2006.  That rating decision also provided for a 
return to the 10 percent rating effective from November 1, 
2006.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected condition 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required by that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.1.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  
	
If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

The evidence of record associated with the claim includes 
private treatment records, VA treatment records and VA 
examination reports.  Private treatment records from December 
1995 indicate that the Veteran's right knee pain began while 
running during his physical fitness test for the Army 
Reserve.  Mild tenderness about the medial aspect of the 
right knee was noted.  There was no patellar crepitus or 
drawer sign and Lachman's test was negative.  The examiner 
also noted that the Veteran was neuro-vascularly intact 
distal to the injury.  The diagnosis was a right knee sprain, 
probably medial collateral ligament injury.  Radiographic 
imaging performed in January 1996 demonstrated abnormal 
signal within the medial meniscus in the midposterior 
portion.  A tear of the medial meniscus was noted.  Findings 
regarding the anterior cruciate ligament were indistinct and 
a small collection of fluid just dorsal to the femoral 
attachment was noted.  No evidence of a complete tear was 
found and collateral ligaments were intact.

After the Veteran filed his claim in June 2004 a VA 
examination was performed.  The January 2005 VA examination 
revealed a history consistent with the earlier private 
treatment records.  The Veteran apparently underwent an 
arthroscopy in November 1996 for repair of the medial 
meniscus, but stated that he did not feel it helped much.  
The Veteran stated that since that time his knee has gotten 
worse and that within a few hours of weight bearing he will 
develop significant pain.  Upon physical examination the 
examiner found no joint effusion.  Range of motion testing 
indicated crepitus and flexion limited to 90 degrees, with 
pain from 70 to 90 degrees.  Extension was intact and 
nonpainful to zero degrees.  With repetitive flexion motion 
was limited to 70 degrees with painful motion, weakness and 
fatigue, but no evidence of instability.  The MCL and LCL 
ligaments were intact and the anterior drawer was intact, 
without evidence of instability.  The examiner's diagnosis 
was right knee medial meniscal tear, status post arthroscopic 
repair with residual limitation of motion.

VA treatment records from August 2006 indicate frequent 
problems with right knee pain and giving way of the knee.  
Physical examination revealed no noticeable limp.  The 
Veteran was not able to squat or do a duck walk due to pain 
in the posterior aspect of the right knee.  Mild effusion of 
the knee was noted, along with occasional swelling.  Some 
generalized atrophy was also noted, consistent with chronic 
derangement.  Range of motion was from zero to 110 degrees.  
Pain with full flexion in the posterior medial knee was 
noted.  September 2006 VA treatment records indicate full 
range of motion, no cyanosis, no clubbing and no edema.  
Examination of the right knee showed no joint laxity with 
varus and valgus stress.  Slight bony crepitus was noted on 
some motion.  

Also in September 2006, the Veteran underwent arthroscopy 
with partial medial meniscectomy and micro fracture technique 
in the patella trochlear groove on the right side.  Post-
operative treatment records from September 2006 and October 
2006 indicated continued reduced function post-surgery, but 
additional records from November 2006 indicate that the 
Veteran was doing much better.  Some pain was still noted 
walking up and down steps. 

VA treatment records from July 2008 indicate that the Veteran 
was treated for ongoing problems with his right knee.  The 
Veteran reported discomfort with certain activities and 
stated that it was difficult for him to do squatted-type 
work.  Examination revealed no effusion or laxity and was 
negative for meniscal signs with McMurray test.  Atrophy of 
the quadriceps was noted.

The Veteran was afforded an additional VA examination in 
September 2008 in connection with his claim.  The Veteran 
stated that since his earlier VA examination his knee 
condition had become worse.  The examiner noted that the 
Veteran had no difficulty arising from a chair and walked 
with a normal gait.  A patellar tracking sleeve was worn, but 
no other assistive device was used.  Upon physical 
examination there was no joint effusion or deformity.  Poorly 
developed VMO muscles were noted, but this was a symmetric, 
bilateral finding.  Range of motion testing indicated full 
extension to zero degrees.  Flexion was limited to 120 out of 
140 degrees by pain with moderate crepitus.  With repetitive 
motion the Veteran complained of painful flexion was 100 to 
120 degree with no limitation of extension.  MCL, LCL and 
anterior drawer tests were all intact without evidence of 
instability.  Recent radiographic studies were normal and 
indicated only a very slight lateral subluxation of both 
patella which appeared to be symmetric involving both knees.  
No degenerative changes were noted.

Throughout the rating period on appeal, other than the brief 
100 percent rating for a surgical procedure, the Veteran has 
been assigned a 10 percent rating for his service-connected 
right knee medial meniscal tear, status post arthroscopic 
repair.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The appropriate Diagnostic Codes 
for rating limitation of flexion and limitation of extension 
of the leg are 5260 and 5261, respectively.  The average 
normal range of motion of the knee is from zero to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Separate ratings may be assigned under Diagnostic Code 5260 
and Diagnostic Code 5261.  VAOPGCPREC 9-2004 (2004).  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
noncompensable evaluation is assigned where flexion is 
limited to 60 degrees.  A 10 percent rating is warranted 
where flexion is limited to 45 degrees.  A 20 percent 
evaluation is for application where flexion is limited to 30 
degrees.  Finally, a 30 percent rating applies where flexion 
is limited to 15 degrees.

Under Diagnostic Code 5261, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  A 30 percent rating 
applies where extension is limited to 20 degrees.  A 40 
percent rating is warranted where extension is limited to 
30 degrees.  Finally, a 50 percent evaluation is warranted 
where extension is limited to 45 degrees.  

As stated, the Veteran's service-connected right knee has 
been rated as 10 percent disabling on the basis of painful 
and slightly limited leg flexion.  It appears that the 10 
percent rating was assigned for painful and slightly limited 
leg flexion because the Veteran's limitation of motion of the 
right knee, as shown by the evidence above, was not 
compensable under Diagnostic Codes 5260 and/or 5261 at the 
time service connection was granted.  Nevertheless, there was 
some limitation of motion and motion was painful.  As such, 
the evidence supported an assigned for a 10 percent 
evaluation.  See 38 C.F.R. § 4.59.  Higher evaluations are 
assigned with evidence demonstrating the requisite limitation 
of motion in either flexion or extension of the knee.

However, the medical evidence does not show that during the 
period encompassed by this appeal that the Veteran's 
limitation of flexion and/or limitation of extension of the 
right knee met the criteria for the assignment of a rating in 
excess of 10 percent under Diagnostic Code 5260 or 5261.  The 
medical evidence shows that the Veteran's right knee motion 
has varied somewhat during the appeal period.  While the 
Veteran has shown some limitation with regard to flexion, 
neither limitation of right knee flexion to 30 degrees, not 
limitation of extension to 15 degrees has ever been 
demonstrated.  Thus, a higher 20 percent rating is not 
assignable based on limitation of flexion (Diagnostic Code 
5260) or limitation of extension (Diagnostic Code 5261), nor 
does the evidence show that the Veteran is entitled to a 
separate compensable evaluation for either limitation of 
flexion or limitation of extension under those diagnostic 
codes.

A separate compensable rating may also be established under 
Diagnostic Code 5257, which provides ratings for other 
impairment of the knee that includes recurrent subluxation or 
lateral instability.  The competent evidence has been 
reviewed and did not demonstrate any recurrent subluxation or 
lateral instability.  While the Veteran did have some 
limitation with range of motion, he was stable to varus and 
valgus stress.  Therefore, there is no basis for assignment 
of a separate rating under Diagnostic Code 5257.  

Additionally, consideration has also been given to the 
assignment of a higher rating based on functional loss due to 
pain under 38 C.F.R. § 4.40 (including pain on use or during 
flare-ups) and function loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  It is necessary to consider these regulatory 
provisions in the case of disabilities involving a joint 
rated on the basis of limitation of motion.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The examination reports of 
record do not show evidence of additional functional loss due 
to pain or functional loss due to weakness, fatigability, 
incoordination or pain on movement that has not already been 
taken into consideration in rating the Veteran's right knee 
disability.  It is recognized that the Veteran's right knee 
disability is painful; however, given the range of motion and 
objective findings, the criteria are not met for an 
assignment of a rating in excess of 10 percent.  

Lastly, a determination of whether a claimant is entitled to 
an extraschedular rating under 38 C.F.R. § 3.321(b) is a 
three-step inquiry.  First, the Board must determine if the 
evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-
connected disability are inadequate.  To do this, the Board 
or the RO must determine if the criteria found in the rating 
schedule reasonably describes the claimant's disability level 
and symptomatology.  If this is the case, the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral for extraschedular consideration is required.  

If the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology, the Board 
must determine whether the claimant's exceptional disability 
picture exhibits other related factors, such as marked 
interference with employment and frequent periods of 
hospitalization.  If the Board determines that the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology, and the disability picture 
exhibits other related factors such as marked interference 
with employment or frequent periods of hospitalization, the 
case must be referred for completion of the third step -- to 
determine whether, to accord justice, an extraschedular 
rating must be assigned.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008)  

In this instance, the Veteran's limitations and pain are 
clearly accounted for in the 10 percent rating.  The Board 
finds the current rating adequately addresses the Veteran's 
symptoms including time lost from work.  In this regard, it 
should be remembered, as indicated above, that the percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and the residual conditions in 
civilian life.  Generally, the degree of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As such, the Board 
finds that the Diagnostic Code for the Veteran's service-
connected disability adequately describes the current 
disability levels and symptomatology and, therefore, a 
referral for an extraschedular rating is not warranted.  

In sum, there is a preponderance of evidence against the 
claim for a rating in excess of 10 percent for the Veteran's 
right knee medial meniscal tear, status post arthroscopic 
repair.  There is no reasonable doubt to be resolved, and a 
rating in excess of 10 percent is not warranted for any time 
period during the appeal.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 4.3.   


ORDER

Entitlement to an initial rating in excess of 10 percent for 
the Veteran's right knee medial meniscal tear, status post 
arthroscopic repair, is denied. 



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


